DECISION
The application of the above-named defendant for a review of the sentence for Counts I & II, Sexual Intercourse Without Consent, 20 years on each count to be served concurrently; Count III, Kidnapping, 10 years; to be served consecutively to *14Counts I & II plus credit for time served; DANGEROUS DESIGNATION imposed on October 1, 1985, was fully heard and after a careful consideration of the entire matter it is decided that: the sentence shall remain the same as originally imposed.
DATED this 8th day of May, 1987.
We wish to thank Leanne Schraudner, Attorney at Law, from Bozeman, for her assistance to the Defendant and to this Court.
SENTENCE REVIEW DIVISION
Frank M. Davis, Chairman, Thomas Honzel, Robert J. Boyd, Judges.